Name: 2004/472/EC:COMMISSION DECISION of 29 April 2004 deleting certain establishments of the list of establishments to which a transitional period has been granted in Latvia, Lithuania and Hungary (notified under document number C(2004) 1724) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  health;  European construction;  technology and technical regulations;  agri-foodstuffs
 Date Published: 2004-04-30

 30.4.2004 EN Official Journal of the European Communities L 160/62 COMMISSION DECISION of 29 April 2004 deleting certain establishments of the list of establishments to which a transitional period has been granted in Latvia, Lithuania and Hungary (notified under document number C(2004) 1724) (Text with EEA relevance) (2004/472/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and the Slovakia (1), and in particular Article 2(3) thereof, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and the Slovakia (2), and in particular Article 24, Annex VIII, Chapter 4, Section B, subsection I, point 1, letter d) and point 2, letter d), and Annex IX, Chapter 5, Section B, subsection I, letter d), and Annex X, Chapter 5, Section B, subsection I, point 1, letter d) thereof, Whereas: (1) Latvia has been granted a transitional period for certain establishments listed in Appendix A and B to Annex VIII of the Act of Accession. (2) Latvia requests that 10 meat establishments, 3 milk processing plants, 7 fish processing plants and one animal by-products establishments shall be deleted from Appendix A and B to the Annex VIII of the Act of Accession. These establishments ceased activity. (3) Lithuania has been granted a transitional period for certain establishments listed in Appendix B to Annex IX of Act of Accession. (4) Lithuania requests that 4 meat establishments and 3 fish processing plants shall be deleted from Appendix B to Annex IX of Act of Accession. 3 meat establishments and 2 fish processing plants ceased activity. One meat establishment and one fish processing plant achieved full compliance with community rules. (5) Hungary has been granted a transitional period for certain meat establishments listed in Appendix A to Annex X of the Act of Accession. (6) Hungary requests, that 26 meat establishments shall be deleted from Appendix A. Four establishments ceased activity, 13 slaughterhouses will continue as low capacity slaughterhouses complying with the requirements of Annex II of Council Directive 64/433/EC (3), 5 meat establishments achieved compliance with aforementioned Directive stopping their slaughter activity and finally 4 meat establishments will achieve full compliance by the date of accession. (7) It is appropriate to update the relevant Appendices deleting establishments which have ceased activity or achieve full compliance with community rules. (8) The Standing Committee on the Food Chain and Animal Health has been informed of the measures provided for in this Decision. HAS ADOPTED THIS DECISION: Article 1 Latvia (1) In Appendix A referred to in Chapter 4, Section B, subsection I, point 1 of Annex VIII of Act of Accession, the establishments listed in Annex 1, are deleted. (2) In Appendix B referred to in Chapter 4, Section B, subsection I, point 2 of Annex VIII of Act of Accession the establishment listed in Annex 2, is deleted. Article 2 Lithuania In Appendix B referred to in Chapter 5, Section B, subsection I of Annex IX of Act of Accession the establishments listed in Annex 3, are deleted. Article 3 Hungary In Appendix A referred to in Chapter 5, Section B, point 1 of Annex X of Act of Accession the establishments listed in Annex 4, are deleted. Article 4 This Decision shall apply subject to and as from the date of the entry into force of the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and the Slovakia. Article 5 This Decision is addressed to the Member States. Done at Brussels, 29 April 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 236, 23.9.2003, p. 17. (2) OJ L 236, 23.9.2003, p. 33. (3) OJ L 121, 29.7.1964, Directive as last amended by Directive 95/23/EC (JO L 243, 11.10.1995, p.7) ANNEX 1 Latvia Milk processing establishments 1. AGM Agro Eksports, Akciju sabiedrÃ «ba 7. Selpils, Piensaimnieku kooperatÃ «vÃ  sabiedrÃ «ba 9. Dzilna, SabiedrÃ «ba ar ierobeÃ ¾otu atbildÃ «bu Fish processing establishments 4. Grif and Ko, Sabiedriba ar ierobezotu atbildibu 5. Unikom Investments LTD, Ltd 16. Ozols H, Sabiedriba ar ierobezotu atbildibu 17. SalacgrÃ «va 95, JSC 19. Rojas konservi, Ltd 21. Sabiles ADK, Ltd 23. Randa, Sabiedriba ar ierobezotu atbildibu Meat establishments 6. GrÃ vendÃ les receptes, SabiedrÃ «ba ar ierobeÃ ¾otu atbildÃ «bu 11. ValentÃ «na un dÃ li, SabiedrÃ «ba ar ierobeÃ ¾otu atbildÃ «bu 17. Praktik BBS, Sabiedriba ar ierobezotu atbildibu 19. Kas-Kad, Sabiedriba ar ierobezotu atbildibu 21. Segums, Zemnieku saimnieciba 22. Ozols, Akciju sabiedriba 23. Agnis, Sabiedriba ar ierobezotu atbildibu 26. Lauksalaca, Akciju sabiedriba 27. Veinils, Sabiedriba ar ierobezotu atbildibu 30. Dragon, SabiedrÃ «ba ar ierobeÃ ¾otu atbildÃ «bu ANNEX 2 Latvia Animal waste processing establishment 2. Gauja AB ANNEX 3 Lithuania HC Fresh meat establishment (slaughtering) 1. UAB Klaipedos mesa  HC Meat products establishments 5. UAB Klaipedos mesine  HC Poultry meat, meat products and preparations establishments 13. AB Vienio paukstynas  14. AB Gireles paukstynas  Fishery products establishments 1. UAB Portlita  2. UAB Klaipedos mesine  4. Zelno im Grundalas  ANNEX 4 Hungary Meat establishments 1. SzilÃ ¡gy GÃ ¡bor-VÃ ¡gÃ ³hÃ ­d, FeldolgozÃ ³ 2. KomÃ ¡rom Rt. Pontis HÃ ºsÃ ¼zeme 4. Ã sz, KolbÃ ¡sz Kft 6. PÃ ¡sztorhÃ ºs Kft. VÃ ¡gÃ ³hÃ ­dja 8. AranykezÃ ± Kft. VÃ ¡gÃ ³hÃ ­d Ã ©s FeldolgozÃ ³ 14. HejÃ hÃ ºs Kft. VÃ ¡gÃ ³hÃ ­dja 15. FÃ ¼stÃ ¶ltkolbÃ ¡sz KolbÃ ¡szkÃ ©szÃ ­tÃ  Ã ©s SzolgÃ ¡ltatÃ ³ Kft. 16. FÃ ¶mo-HÃ ºs HÃ ºsipari Ã ©s Kereskedelmi Kft 17. HÃ ©jja TestvÃ ©rek Kft. VÃ ¡gÃ ³hÃ ­d 19. JuhÃ ¡sz-HÃ ºs Kft 20. Sarud-HÃ ºs Kft. 21. Pikker 2000 Bt. VÃ ¡gÃ ³hÃ ­dja 24. BodÃ ³ Ã ©s TÃ ¡rsa Kft 26. DorozsmahÃ ºs Kft 27. Bereg-HÃ ºs Kft 28. SÃ ¡rvÃ ¡ri MezÃ gazdasÃ ¡gi Rt. VÃ ¡gÃ ³hÃ ­d-HÃ ºsÃ ¼zem 30. Palini HÃ ºs Rt. 32. Hultai IstvÃ ¡n VÃ ¡gÃ ³hÃ ­dja 34. BajnainÃ © Tsa. Bt. 35. Poszavecz JÃ ³zsef VÃ ¡gÃ ³hÃ ­dja 36. Nemeshegyi LÃ ¡szlÃ ³nÃ © VÃ ¡gÃ ³ Ã ©s HÃ ºsfeldolgozÃ ³ Ã zeme 37. Ã rvai HÃ ºsipari Kft VÃ ¡gÃ ³hÃ ­dja 40. Provizio-3 Kft. FehÃ ©rvÃ ¡rcsurgÃ ³i VÃ ¡gÃ ³hÃ ­d 41. MÃ ©szÃ ¡ros Ferenc VÃ ¡gÃ ³hÃ ­dja 43. AdonyhÃ ºs Kft 44. JÃ ¡noshÃ ¡za HÃ ºs Kft. VÃ ¡gÃ ³hÃ ­d-HÃ ºsÃ ¼zem